       Case 3:20-cv-00300-DPM-JTK Document 2 Filed 10/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DESHAWN SANDERS,                                                                         PLAINTIFF
ADC #176217

v.                                   3:20CV00300-DPM-JTK

KEITH BOWERS, et al.                                                                 DEFENDANTS

                                              ORDER

       Plaintiff Sanders is an inmate who filed a Complaint (Doc. No. 1) pursuant to 42 U.S.C. '

1983 but did not submit the $400.00 filing fee or an in forma pauperis (IFP) Motion.

       Under the Prison Litigation Reform Act (APLRA@), a prisoner who is permitted to file a

civil action in forma pauperis still must pay the full statutory filing fee of $350.1     28 U.S.C. '

1915(b)(1). The only question is whether a prisoner will pay the entire filing fee at the initiation

of the proceeding or in installments over a period of time. Ashley v. Dilworth, 147 F.3d 715, 716

(8th Cir. 1998).   Even if a prisoner is without assets and unable to pay an initial filing fee, he/she

will be allowed to proceed with his/her '1983 claims and the filing fee will be collected by the

Court in installments from the prisoner=s inmate trust account. 28 U.S.C. ' 1915(b)(4).         If the

prisoner=s case is subsequently dismissed for any reason, including a determination that it is

frivolous, malicious, fails to state a claim, or seeks monetary relief against a defendant who

is immune from such relief, the full amount of the $350 filing fee will be collected and no

portion of this filing fee will be refunded to the prisoner.



       1
         Effective May 1, 2013, the statutory filing fee for civil actions increased to $400, due to
the implementation of a $50 administrative fee. This $50 fee does not, however, apply to in
forma pauperis actions.


                                                  1
          Case 3:20-cv-00300-DPM-JTK Document 2 Filed 10/05/20 Page 2 of 2




          The PLRA requires a Plaintiff to submit a proper and complete Motion to Proceed In Forma

Pauperis, along with calculation sheet prepared and signed by an authorized officer of the detention

center.       Plaintiff must submit, within thirty (30) days from entry of this Order, either: (1) the

statutory filing fee of $400; or (2) a proper and complete IFP Motion, with the required

calculation sheet signed by an authorized official of the detention center at which he is

confined. Accordingly,

          IT IS THEREFORE ORDERED that:

          1.       Plaintiff Sanders must submit either the $400 statutory filing fee or an In Forma

Pauperis Motion within thirty days of the entry date of this Order.2

          2.       The Clerk is directed to send to Plaintiff an In Forma Pauperis Motion, together

with the filing fee calculation sheet.

          IT IS SO ORDERED this 5th day of October, 2020.




                                                         ____________________________________
                                                         JEROME T. KEARNEY
                                                         UNITED STATES MAGISTRATE JUDGE




          2
         The Plaintiff is hereby notified of his responsibility to comply with the Local Rules of
the Court, including Rule 5.5(c)(2), which states: A... If any communication from the Court to a
pro se plaintiff is not responded to within thirty (30) days, the case may be dismissed without
prejudice. Any party proceeding pro se shall be expected to be familiar with and follow the
Federal Rules of Civil Procedure.@


                                                    2
